DETAILED ACTION
Status of Application
The response filed 11/23/2020 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 9-10, 13, 15 have been amended.
Applicant had previously elected Group I.
Claims 1-10, 12-16 are pending in the case.
Claims 1-6, 9-10, 12-16 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.

New Grounds of Rejection
	Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The independent claim recites a plurality of drug enclosing parts that are in an alternating arrangement with intraocular retention gas enclosing parts, and that the gas enclosing parts is adjacent to drug enclosing parts; and that the enclosing parts being provided in a hollow container having at least one opening, wherein the plurality of drug enclosing parts are isolated from the opening by intervention of the intraocular retention has enclosing part, and the intraocular retention gas is sulfur hexafluoride or propane octafluoride or combination thereof.  
It is unclear what is “the enclosing parts being provided in a hollow container having at least one opening” are directed to, which enclosing parts? The drug enclosing parts? The intraocular retention gas enclosing parts? Both the drug enclosing parts and the intraocular retention gas enclosing parts? To some of the drug enclosing parts but not all? To some of the intraocular retention gas enclosing parts but not all? It does not allow one to ascertain the metes and bounds of the claims as written. For purposes of examination, any view may apply.
It is also unclear as the independent claims recites more than one drug enclosing part (plurality) but only a single intraocular retention gas enclosing part separating the plurality of drug enclosing parts from the opening part, but there is a plurality of intraocular retention gas enclosing parts so how is there only one intraocular retention gas enclosing part separating these drug enclosing parts from the opening part? The 

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites a plurality of units each comprising the drug enclosing part and gas enclosing part which is confusing as the independent claim does not recite a plurality of units, nor units wherein they have “the drug enclosing part and the intraocular retention gas part” which are singular, as the independent claim is to an alternating plurality of the drug and gas parts but with no units. The claim also recites “the drug enclosing part and gas enclosing part” but is not clear which is the recited “the drug enclosing part” or “the gas enclosing part” as this is singular but the independent claim recites a plurality.  It does not allow one to ascertain the metes and bounds of the claims as written. For purposes of examination, any view may apply.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 and its dependent claim 10, recites the inside of the container is in a porous state and that the multiple parts with the drug and gas coexist. This is unclear as to what is meant by the inside of the container to be porous. Is it a product by process recitation? Are there additional structural pores in the device? How is there a different state from the solid state of the container? It also recites that there is a plurality of drug enclosing parts but only a single intraocular retention gas enclosing part separating the plurality of drug enclosing parts from the opening part, but there is a plurality of intraocular retention gas enclosing parts are filling the plurality of voids in the drug enclosing parts, so how is there only one intraocular retention gas enclosing part separating these drug enclosing parts from the opening part? The claim also recites one or more openings wherein there how can there be only one gas enclosing part between all the drug parts from the opening part? Is there only one opening and all the alternating parts end with a single final gas part after the drug part that is the intervening gas to the opening?  It does not allow one to ascertain the metes and bounds of the claimed invention.
For purposes of examination, it is treated as a container with the drug parts that are porous with gas parts next to the drug part (fills the void).  
Response to Arguments:
Applicant asserts the amendment resolve the ejection and while the amendment is appreciated, the claims still recites that the inside of the container is in a porous state 
Accordingly, the rejection stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta et al. (U.S. Pat. Pub. 2012/0035528) in view of Behar-Cohen (U.S. Pat. Pub. 2013/0261535). 
It is noted that claim 10 recites that the porous state is formed by freeze-drying a drug solution into the container which is a product by process recitation which are considered a product by the Office (i.e. lyophilized drug) as process recitations do not impart patentability to a product that is not patentably distinguished over the prior art.
Rejection: 
Coppeta et al. teaches an ophthalmic implant device comprising stacked reservoir segments wherein the segments have a shell with a cavity, a bottom end, and a top end with polymer partitions/plugs at the top and bottom ends (abstract, Figures 14 and 18). The device can sealed with an end cap which will be breached with a laser to activate the implant (opening part).  The end cap will contain an opening with activation 
While Coppeta et al. does not explicitly recite a difference of gas volumes, Coppeta et al. does teach filling the reservoirs in various amounts including partial and complete fill; wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of drug fill depending on the amount of desired drug release per reservoir which would have different amounts of gas for the headspace in each reservoir.

Coppeta et al. does not teach the gas to be sulfur hexafluoride or perfluoropropane (also known as propane octafluoride), but does teach the use of gas (i.e. inert gases) in the headspace at the top of the cavity to seal the pharmaceutical drug active for the ophthalmic device. 
Behar-Cohen teaches that known gases for ophthalmic use include sulfur hexafluoride which is an inert gas [37].
Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sulfur hexafluoride as suggested by Behar-Cohen and produce the claimed invention, as it would be prima facie obvious to one of ordinary skill in the art to incorporate a known ophthalmically useful inert gas like sulfur hexafluoride for the taught purpose of Coppeta et al. with a reasonable expectation of success absent evidence of criticality for the claimed gases. It is noted that the when the structural properties of the composition are met, its properties and capacity for its future intended use such as transplantation is also met.
Response to Arguments:
Applicant's arguments are centered on the assertion that the prior art references do not teach the amended claims and that Coppeta discloses a different structure citing Figure 12 asserts that is that works in a different way to achieve a different drug delivery result. This has been fully considered but is not persuasive as the prior art does teach the claimed device and configuration. The prior art of Coppeta teaches an ophthalmic implant device comprising stacked reservoir segments wherein the segments have a shell with a cavity, a bottom end, and a top end with polymer partitions/plugs at the top prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed gases which has not been presented. 
The claims are composition/device claims wherein when the structural properties of the composition/device are met, its properties and delivery profile and capacity for its future intended use are also met as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.
	Accordingly, the rejection stands.

Conclusion
Claims 1-6, 9-10, 12-16 are rejected. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIGI G HUANG/Primary Examiner, Art Unit 1613